UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4426
RAY CHARLES STOVER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
             Alexander Williams, Jr., District Judge.
                            (CR-00-545)

                  Submitted: December 20, 2001

                      Decided: January 24, 2002

    Before WILKINS, NIEMEYER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

George Harper, Upper Marlboro, Maryland, for Appellant. Stephen
M. Schenning, United States Attorney, Stuart A. Berman, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. STOVER
                              OPINION

PER CURIAM:

   Ray Charles Stover appeals his conviction after a conditional plea
of guilty to being a felon in possession of a firearm in violation of 18
U.S.C.A. § 922(g)(1) (West 2000). On appeal Stover argues the dis-
trict court erred in denying his motion to suppress evidence obtained
from an allegedly illegal investigatory detention, and asserts that
§ 922(g)(1) is unconstitutional. Finding no reversible error, we affirm.

   We review the district court’s findings of fact on a denial of a
motion to suppress for clear error and its legal conclusions de novo.
United States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992). We con-
strue the evidence in the light most favorable to the Government, the
prevailing party below. United States v. Seidman, 156 F.3d 542, 547
(4th Cir. 1998).

   Stover’s conviction arose from an incident in which Officer John
Davidson executed a traffic stop of a vehicle impeding traffic. During
the course of the stop Davidson conducted a pat-down search of Sto-
ver and detected a large hard object that he recognized to be a hand-
gun. We have reviewed the parties’ briefs and the facts underlying the
pat-down search and are satisfied this was an appropriate investiga-
tory detention under Terry v. Ohio, 392 U.S. 1 (1968), and Davidson
was justified in conducting a pat-down search of Stover. See United
States v. Sakyi, 160 F.3d 164, 168-69 (4th Cir. 1998); United States
v. Raymond, 152 F.3d 309, 312 (4th Cir. 1998).

   As to Stover’s challenge to the constitutionality of 18 U.S.C.A.
§ 922(g)(1) (West 2000), we have repeatedly upheld the constitution-
ality of the statute. United States v. Gallimore, 247 F.3d 134, 137-38
(4th Cir. 2001); United States v. Wells, 98 F.3d 808, 811 (4th Cir.
1996); see also Chisolm v. TranSouth Fin. Corp., 95 F.3d 331, 337
n.7 (4th Cir. 1996) (noting the court is bound by circuit precedent
until it is either overruled en banc or superseded by a Supreme Court
decision). We further decline Stover’s invitation to re-examine the
last sixty years of Commerce Clause jurisprudence. See Columbia
Union Coll. v. Clarke, 159 F.3d 151, 158 (4th Cir. 1998) (stating that
                       UNITED STATES v. STOVER                       3
lower courts must follow case law that directly controls unless clearly
overruled by subsequent Supreme Court ruling).

  We therefore affirm Stover’s conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED